Citation Nr: 1435661	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-43 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD, depression, and mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for "post-traumatic stress disorder."

The Veteran provided testimony while sitting at the RO in June 2014; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.

Although the RO framed the issue on appeal as indicated above, a review of the record indicates that the Veteran was also diagnosed with depression and mood disorder.  See VA outpatient treatment records, dated in April 2007 and July 2009, respectively.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran alleges that he experiences PTSD as a result of his active service.  Specifically, in the course of his June 2014 hearing, conducted by the undersigned, the Veteran claimed to have acquired a psychiatric disorder as a result of his witnessing a large-scale parachute jump accident while participating in an exercise, called Gallant Eagle, while temporarily stationed at Fort Irvin, California.  Development undertaken thus far does not place the Veteran at this location.  It was conceded by the Veteran's accredited representative that the Army does not always undertake formal TDY orders for service members participating in various exercises.  He conceded the Veteran was stationed at Fort Bragg, North Carolina before traveling to California.  In citing to another BVA decision, the representative asserted that, in essence, VA failed to satisfy its duty to assist, in not seeking to obtain jump records for the Veteran in its prior evidentiary development.  At the time of the claimed accident event, the Veteran testified he was a certified paratrooper, assigned to B Company, 27th Engineer Battalion, 20th Brigade Engineers.  He added that he flew to Fort Irwin aboard a C-141 aircraft to Texas, later landing at Fort Irwin around March 25 or 26, 1982.  

He described the traumatic event he witnessed at Fort Irwin as occurring while he was assigned to the 82nd Airborne Division.  He reported that he witnessed a paratrooper fall to his death, no more than 100 yards from him.   Because of high winds, added the Veteran, about 156 people were injured, and about four to six were killed.  It is not the Veteran's contentions that a personal friend was killed or injured, just that he witnessed the above-described events.  The representative again argued that the Veteran's jump records should be obtained to seek to verify the Veteran's location the time of this large-scale parachuting accident.  

As noted, the claims file contains treatment records reflecting diagnoses of depression and mood disorder.  PTSD was also diagnosed in September 2009.  See VA mental health note.  The note, signed by a social worker and a staff psychiatrist, noted that the PTSD was related to a training tragedy "Operation Gallant Eagle '82."  

Efforts to date to verify the Veteran's participation in Operation Gallant Eagle have thus far proven to be unsuccessful.  Correspondence from "DPRIS" (Defense Personnel Records Information Retrieval System), dated in April 2010, shows that it was confirmed that on March 30, 1982, members of the 82nd Airborne Division participated in a low level parachute jump at Fort Irvin, California.  During this time, it was also confirmed that due to gusty winds and turbulence six individuals were killed and 140 were injured in the parachute jump.  An April 2010 VA memorandum, entitled "Formal finding on lack of information required to verify the stressors in conjunction to the PTSD claim" for the Veteran is also of record.  

As noted, the Veteran's representative, at the June 2014 hearing, requested that additional development of the evidence concerning seeking to verify where the Veteran was the day of this accident be undertaken.  The Board agrees.  While the record confirms the appellant's service with the 82nd in 1982, as well as the fact that the incident described did occur, additional development is warranted.  While certain development has been undertaken (see April 2010 VA memorandum), there is, however, no evidence that the RO has attempted to secure the Veteran's DA Form 1307, Individual Jump Record, to see whether the Veteran actually participated in the airborne operation he describes.  Accordingly, further development is required.

Additionally, in light of the deaths that occurred during the drop it is clear that an investigation of the 1982 jump would have been conducted.  That report should be reviewed in an attempt to verify the appellant's presence at the claimed stressor.  

VA's duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  This duty to assist includes a duty to help a claimant obtain records relevant to his claim.  38 C.F.R. § 3.159(c).

File review, including "Virtual VA," shows that the most recent medical evidence on file is dated in March 2013.  Up to this time the Veteran was in receipt of fairly regular VA treatment for his psychiatric-based disorders since 2007.  Since this case is being remanded anyway, the RO/AMC should seek to obtain any and all outstanding VA outpatient treatment records dated since March 2013.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective notice that includes information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3), effective July 12, 2010.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2.  The RO/AMC should seek to ensure that the Veteran's entire service personnel record has been associated with the claims folder, to include his DA Form 1307, "Individual Jump Record."  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  The RO/AMC should also contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request that they review the records pertaining to Operation Gallant Eagle 82, and attempt to ascertain whether B Company, 27th Engineer Battalion, 20th Brigade Engineers, participated in a March 30, 1982, airborne operation in the Mohave Desert.  This airborne operation is documented to have been marred by the loss of five soldiers, and the injury of more than 100 others.  All logical follow-up to this request must be conducted.  If the RO/AMC cannot verify participation by the appellant's unit, the RO must specifically document the attempts that were made to verify their participation, and explain in writing why further attempts to verify through a review of Federal government records would be futile.

The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  The RO/AMC should obtain any VA treatment records, dating from March 2013 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

7.  Thereafter, the RO/AMC should readjudicate the service connection claim (now characterized as that of a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and mood disorder).  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



